Citation Nr: 1828581	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-44 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to October 1970 and January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

Sleep apnea is not etiologically related to service and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that his sleep apnea was aggravated by service.

Every veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C. § 1131. A history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with other material evidence in determinations as to inception. 38 C.F.R. § 3.3.04(b)(1); and LeShore v. Brown, 8 Vet. App. 406, 409 (1995)(holding bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  If the veteran is determined to be of sound condition, the matter converts to a claim for direct service connection.

In this case, the Veteran's sleep apnea was not noted on either of his enlistment examinations. Significantly, his examination findings at enlistment were normal. As such, his condition was not noted on examination. Despite his implied admission that his sleep apnea pre-existed service, without notation on his entrance examination of the condition, the Board finds that the Veteran is presumed to be of sound condition upon entry onto active duty. 

As a legal conclusion has been rendered, adjudication of the claim must focus solely on the theory of direct service.  

To that end, service connection may be granted for disability resulting from disease contracted or injury incurred in or aggravated by service. 38 U.S.C. § 1110.   Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

The law also provides for "presumptive" service connection for certain diseases diagnosed after service.  Sleep apnea is considered an "organic disease of the nervous system," and therefore a "chronic disease," as enumerated in 38 C.F.R. § 3.309(a). For these chronic diseases, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  It consists of two prongs. One, there must be evidence of record that the Veteran has 90 days of continuous active service and a current diagnosis of a chronic disease.  Two, the record must also reflect one the following circumstances: (1) evidence of the disease was shown as chronic in service (clearly diagnosed), (2) evidence that the condition manifested to a compensable degree within a presumptive period, one year of service, or (3) an insufficient evidence of the condition "shown as chronic" in service or within the presumptive period, but the symptoms were "noted" in service, with evidence of continuity of the same symptomatology since service. Showing a continuity of symptoms, however remote, after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39. 

Unfortunately, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

With respect to element (1) of service connection, a current disability, a sleep study conducted in October 2011 confirms that the Veteran has a current diagnosis of sleep apnea syndrome to nasal CPAP therapy.

However, with respect to element (2), there is no probative evidence in-service incurrence of the condition. Significantly, the Veteran presented for treatment of multiple other conditions throughout service; however, service treatment records do not include any additional complaints, treatment, or symptoms of an injury or disorder related to the sleep apnea. This evidence suggests that the Veteran's sleep apnea did not incur in service.

While the Veteran contends that his fellow Veterans complained of him snoring all the time, no lay statements have been submitted of record to corroborate such. 

As for element (3), there is no evidence of a nexus, or link, to demonstrate that the Veteran's current sleep apnea is related to his military service.  There is no medical opinion of record that associates his sleep apnea to his military service.

The Board acknowledges the April 2013 statement by the Veteran's wife where she contends that the Veteran initially underwent a sleep study a couple of years after service, in 1993 and 1994 by Doctors Community Hospital in Lanham, M.D. However, the Veteran has not supplemented the record with these treatment notes nor is there any evidence that the treatment notes are destroyed and unavailable. While the Veteran and his spouse are certainly permitted to submit statements as to the severity of his current symptoms, the specific issue in this case -whether his sleep apnea incurred in service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).

Likewise, post-service treatment records reflect a 20-year gap of treatment, from his separation from service, 1976 to 2010.  The lapse in treatment has not been explained and tends to suggest that that the condition did not incur in nor is related to his active military service.  

Finally, there is no evidence that Veteran's sleep apnea manifested to a compensable degree within one year of service. 38 C.F.R. § 3.307, 3.309.

Accordingly, the Board finds that the Veteran's sleep apnea did not incur in service nor was aggravated by service. In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the doctrine is not applicable because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied. 


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


